 30DECISIONSOF NATIONALLABOR RELATIONS BOARDanticipated from Respondents' past course of conduct.The preventive purposes ofthe Act will be thwarted unless the Board's order is coextensive with the threat.I shall therefore recommend that a broad cease and desist orderissue againstRespondents.Upon the foregoing findings of fact, and upon the entire record in the case, Imake the following:CONCLUSIONS OF LAW1.Local No. 135, International Brotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America, AFL, is a labor organization within the mean-ing of Section2 (5) of the Act.2.By the above intimidatory assault on Coleman Wiggins and other conductfound above, thereby interfering with, restraining, and coercing employees or appli-cants for employment in the exercise of rights guaranteed by Section 7 of the Act,the Respondents have engaged in and are engaging in unfair labor practices withinthe meaning of Section8 (b) (1) (A) of the Act.3.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2 (6) and (7) of the Act.[Recommendations omitted from publication.]Local#612, International Brotherhood of Teamsters,Chauf-feurs,Warehousemen and Helpers of America,A. F. ofL. andGoodyear Tire & Rubber Company of Alabama.Case No. 10-CC-69.April 5,1955DECISION AND ORDEROn October 25, 1954, Trial Examiner Ralph Winkler issued his In-termediate Report in the above-entitled proceeding, a copy of whichis attached, finding that the Respondent had not engaged in any of theunfair labor practices alleged in the complaint and recommending thatthe complaint be dismissed in its entirety.Thereafter, the GeneralCounsel and the Charging Party filed exceptions to the IntermediateReport and the General Counsel filed a supporting brief, which wasadopted by the Charging Party.The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record in thecase and hereby adopts the Trial Examiner's findings, conclusions,and recommendations only to the extent consistent with the following :1.The Trial Examiner found that the Respondent did not violateSection 8 (b) (4) (A) or (B) of the Act.We do not agree.From May 21 to June 9, 1954, in support of a strike for recognitionas representative of the truckdrivers of Bowman Transportation, Inc.,a trucking concern, the Respondent picketed at the main office and ter-minal of Bowman, in Gadsden, Alabama, and at the plants of various112 NLRB No. S. LOCAL 612, INTERNATIONAL BROTHERHOOD OF TEAMSTERS 31customers of Bowman in Gadsden,' and of one customer in Decatur,Alabama,2 90 miles away. So far as the record shows, such picketingoccurred at the customers' plants only at times that Bowman truckswere on the premises.The drivers of these trucks reported to theBowman terminal several times a day, in the case of city drivers, andseveral times a week, in the case of over-the-road drivers.The Trial Examiner found that such picketing, although not con-fined to the vicinity of Bowman's trucks on the customers' premises,was privileged under the rule of theSchultz Refrigerated Service,Inc.'andMoore Dry Dock Company'cases.The General Counsel excepted on the ground, among others, thatunder the Board's decision in theWashington Coca Cola BottlingWorks, Inc.,case 5 there is no privilege to picket the trucks of a primaryemployer at neutral premises if, as in the case at bar, the primaryemployer leas a permanent establishment in the vicinity which may bepicketed effectively.We find merit in this exception, and find that,by picketing at the premises of Bowman's customers in Gadsdenand Decatur, the Respondent violated Section 8 (b) (4) (A) and (B)of the Act, if for no other reason, because it could picket effectivelyat the main terminal of Bowman in Gadsden.s2.However, we do not deem it necessary to consider whether theRespondent violated 8 (b) (4) (A) and (B) by the action of itspickets in patrolling across a spur track of the Louisville and Nash-villeRailroad Company where that track entered the premises ofGoodyear Tire & Rubber Company of Alabama.As our order willrequire the Respondent to cease and desist from further picketing atthe latter premises, compliance with that order would preclude anyfurther patrolling by the Respondent's pickets in the vicinity of thespur track at such premises.There is no indication in the record ofany likelihood that the employees of the railroad company will besubject to any pressure by Respondent at other locations or by othermeans to engage in concerted withholding of services for an objectproscribed by Section 8 (b) (4) (A) or (B).Accordingly, we find itunnecessary to resolve, and we do not resolve, the question whetheriThese customers are Goodyear Tire & Rubber Company of Alabama, Goodyear Tile &Rubber Company, Inc, Noojin Supply Company, and Dwight 1\Ianulacturing CompanyDivision of Cone Mills2Goodyear Decatur Mills, Inc3 87 NLRB 502}92 NLRB 5476 107 NLRB 2996lVashingten Coca Cola Bottling lVw7,s, Inc., supra , ThurstonMotorLines, Inc ,110NLRB 748;Associated General Contractors of America, Inc, Georgia I3sanch,110 NLRB2192Although Decatur was 90 miles fmom Gadsden, there was no separate dispute af-fecting Bowman's Decatur operationsThe picketing of the Goodyear Decatur plant wasineiely pact of the Respondent's campaign to secure recognition as the representative of allthe Bowman driversAccordingly, insofar as this campaign involved the Decatur drivers,it could have been effectively implemented by the picketing of Bowman's main terminal inGadsden 32DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe railroad company is an "employer" within the meaning of Section8 (b) (4) (A) or (B), and whether its employees are '*employees"under those provisions.'THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth above, occurring in con-nection with the operations of Bowman Transportation, Inc., have aclose, intimate, and substantial relation to trade, traffic, and commerceamong the several States, and tend to burden and obstruct commerceand the free flow thereof.THE REMEDYHaving found that the Respondent has violated Section 8 (b) (4)(A) and(B) of the Act,we shall order it to cease and desist therefromand take certain affirmative action which is necessary to effectuate thepolicies ofthe Act.Upon the basis of the above findings of fact, and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.Local #612, International Brotherhood of Teamsters, Chauf-feurs,Warehousemen and Helpers of America, A. F. of L., is a labororganization within the meaning of Section 2 (5) of the Act.2.By engaging in picketing with an object of forcing or requiring(a)Goodyear Tire & Rubber Company of Alabama, Inc., GoodyearTire & Rubber Co., Inc., Goodyear Decatur Mills, Inc., Noojin SupplyCompany, and Dwight Manufacturing Company Division of ConeMills, Inc., to cease doing business with Bowman Transportation, Inc.,and (b) Bowman Transportation, Inc., to recognize the Respondentas the representative of its employees, the Respondent has engagedin unfair labor practices within the meaning of Section 8 (b) (4) (A)and (B) of the Act.3.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce within the meaning of Section 2 (6) and (7) ofthe Act.4 The Trial Examiner found that the Respondent instructed the pickets that, in pa-trolling the plants of Bowman's customers, they insist that employees of such customerscross the picket line andperform their normal duties for their employer,and that theseinstructionswere generally followedThe record supports this finding except tor theitalicized portion thereofwe agree with the Tiial Examiner that there was no induce-ment of neutral employees to refrain fiom crossing the picket line and entering theiremployers' premises.however, as the picket signs stated that Bowman was unlair toRespondent, we find that the picketing was intended to, and did, constitute inducementof the employees of Bowman's customers not to handle Bowman freight at their em-ployers' loading platforms LOCAL 612, INTERNATIONAL BROTHERHOOD OF TEAMSTERS 33ORDERSUpon the entire record in the case and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that Respondent, Local #612, Inter-national Brotherhood of Teamsters, Chauffeurs, Warehousemen andHelpers of America, A. F. of L., and its officers, agents, successors, andassigns, shall:1.Cease and desist from inducing or encouraging employees ofGoodyear Tire & Rubber Company of Alabama, Inc., Goodyear Tireand Rubber Company, Inc., Goodyear Decatur Mills, Inc., NoojinSupply Company, and Dwight Manufacturing Company Division ofCone Mills, Inc., or of any other employer other than Bowman Trans-portation, Inc., to engage in a strike or concerted refusal in the courseof their employment to use, manufacture, process, transport, or other-wise handle or work on any goods, articles, or commodities, or to per-form services for their respective employers where an object thereof isto force or require any employer or person to cease doing business withBowman Transportation, Inc., or to force or require Bowman Trans-portation, Inc., to recognize the Respondent as the representative ofits employees, unless and until the Respondent is certified as such rep-resentative by the National Labor Relations Board.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act:(a)Post at the business office of Local #612, International Brother-hood of Teamsters, Chauffeurs,Warehousemen and Helpers ofAmerica, A. F. of L., in Gadsden, Alabama, copies of the notice at-tached hereto narked "Appendix A." 9 Copies of said notice, to befurnished by the Regional Director for the Tenth Region, after beingduly signed by official representatives of the Respondent, shall beposted by the Respondent immediately upon receipt thereof, and main-tained by it for a period of sixty (60) consecutive days thereafter inconspicuous places, including all places where notices to members ofRespondent are customarily posted.Reasonable steps shall be takenby the Respondent to insure that said notices are not altered, defaced,or covered by any other material.The Respondent shall also signcopies of the notice which the Regional Director shall submit for post-ing, the employers willing, at the premises of Bowman Transportation,'For the reasons stated in his dissent inPasco-Kennewick, Building and ConstructionTrades Council,1]1 NLRB 7255, liember Rodgers would find the Louisville and NashvilleRailroad Company to be an emplovei within the protection of Section 8 (b) (4) (A) and (B)of the Act.Accordingly, he would find the Respondent's picketing at the premises of suchemployer to be violative of 'Section8 (b) (4) (A)and (B),and would specifically order theRespondent to cease and desist from such picketing.In the event that this Order is enforced by decree of a United States Court of Al,peals,there shall be substituted for the words, "Pursuant to a Decision and Oider" the words"Pursuant to a Decree of the United States Court of Appeals, Enfoicing an Order." 34DECISIONS OF NATIONAL LABOR RELATIONS BOARDInc., and of the employers enumerated above other than BowmanTransportation, Inc.(b)Notify the Regional Director for the Tenth Region, in writing,within ten (10) days from the date of this Order, what steps theRespondent has taken to comply herewith.MEMBERLEEDOM tookno part inthe consideration of the above Dc-c isionand Order.APPENDIX ANOTICETO ALLMEMBERSOFLOCAL #612,INTERNATIONALBROTHER-HOOD OF TEAMSTERS, C1IAUFFEURS, WAREHOUSEMEN AND HELPERS OFAMERICA,A. F. or L.,ANDTO ALLEMPLOYEESOF BOWMAN TRANS-PORTATION, INC.Pursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby give notice that:WE WILL NOT induce or encourage the employees of GoodyearTire & Rubber Company of Alabama, Inc., Goodyear Tire &-, Rub-ber Company, Inc., Goodyear Decatur Mills, Inc., Noojin SupplyCompany, and Dwight Manufacturing Company Division ofCone Mills, Inc., or of any other employer (other than BowmanTransportation, Inc.), to engage in a strike or concerted refusalin the course of their employment to use, manufacture, process,transport, or otherwise handle or work on any goods, articles, orcommodities, or to perform any services for their respective em-ployers where an object thereof is to force or require any enn-ployer or person to cease doing business with Bowman Transpor-tation, Inc., or to force or require Bowman Transportation, Inc.to recognize the undersigned Union as the representative of itsemployees.LOCAL #612, INTERNATIONALBROTHERHOODor TEAMSTERS, CIIAUrFEURS,WARET-IOUSE-MEN AND HELPERS ob,,AMERICA, A.F. or L.,Labor Organization.Dated----------------By-------------------------------------(Repiesentative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEUpon a charge filed by Goodyear Tire & Rubber Company of Alabama, hereincalledGoodyear, the General Counsel for the National Labor Relations Board, bythe Regional Director for the Tenth Region (Atlanta, Georgia), issued a complainton May 28, 1954, against Local #612, International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America, A. F. of L., a labor organization LOCAL 612, INTERNATIONAL BROTHERHOOD OF TEAMSTERS 35.herein called the Union, alleging that Respondent Union has engaged in conductviolating Section 8 (b) (4) (A) and (B) and Section 2 (6) and (7) of the LaborManagement Relations Act, 1947, 61 Stat. 136, herein called the Act.Copies ofthe complaint and charges were served upon the Respondent; and the Respondent,in turn, filed an answer denying the commission of the unfair labor practices alleged-Pursuant to notice, a hearing was held in Gadsden, Alabama, betore the duly des-ignated Trial ExammeiAll parties were represented at the hearing and were af-forded full opportunity to be heard, to examine and cross-examine witnesses, andto introduce evidence bearing on the issuesThe parties were given opportunityto present oral argument at the close of the hearing and they were also grantedpermission to file briefs and proposed findings of fact and conclusions of lawUpon the entire record in the case, I make the following:FINDINGS OF FACTITHE BUSINESS OF THE INTERESTED EMPLOYERSBowman Transportation, Inc., herein called Bowman, is an Alabama corpora-tion operating as a common carrier by motoi vehicle through various States undercertificate of the Interstate Commerce CommissionBowman'sannual gross in-come is approximately $2,500,000, of which 98 percent is derived from interstatetransportation.Bowman's principal office and main terminal are located in Gads-den, AlabamaGoodyear Tire & Rubbet Company of Alabama, herein called Goodyear, is anAlabama corporation engaged in the manufacture of tires and other rubber productsinGadsden, Alabama.Theannualvalue of Goodyear's interstate purchases andsales respectively exceed $5,000,000.Goodyear Decatur Mills, Inc, a subsidiary of Goodyear Tire & Rubber Com-pany, Akron, Ohio, manufactures fabrics for automobile tires in Decatur, Alabama.Noojm Supply Company is a wholesale and retail establishment handling hard-ware and ielated equipment in Gadsden, AlabamaThe record does not showwhether it has any interstate operations or whether its business otherwise affectsinterstate commerce.DwightManufacturing Company Division of Cone Mills, Inc., manufacturestextiles in Gadsden, Alabama, the parties have stipulated that it is engaged in com-merce within the meaning of the ActLouisville & Nashville Railroad Company, herein called L & N, is an interstatecommon carrier by rail, operating under regulation of the Interstate CommerceCommissionII.THE ALLEGED UNFAIR LABOR PRACTICESRespondent Union has been striking Bowman since November 1953 in connectionwith the Union's request that Bowman recognize and bargain with the Union inbehalf of Bowman'semployees.The Union has not been certified by the Boardas the representative of such employees.The Union,in supportof its strike,maintained a picket lineatBowman's Gadsdenterminal fromNovember 1953untilall suchpicketing and relatedactivity wereenjoined inFebruary 1954 by theCircuit Court of Etowah County, Alabama.On May 17, 1954, the State courtmodifiedits injunction to permit picketingand the Union accordinglyresumed suchactivityat Bowman's terminal onor about May 20, 1954On May 21, 1954, the Union began picketing at the premises of employers forwhom Bowman rendered delivery and pickup service, such employers being Good-year,Noojm, and Cone in Gadsden, Alabama, and Goodyear Decatur Mills inDecatur, Alabama.The Union picketed at these other premises only while, neverbefore and never after, Bowman's trucks were at such premises, and it continuedthis picketing until on or about June 9, 1954, when the United States District Courtfor the Middle Division of the Northern District of Alabama enjoined such conductupon petition of the Board.At no time material here has the Union had a labordispute with any of the aforementioned employers other than Bowman; all picketingby the Union was solely toimplementthe Union's strike against Bowman.The principal issue in the case is whether the Union violated the Act by picketingat the premises of employers other than Bowman.As the picketing at the Good-year premises in Gadsden is apparently representative of Respondent Union's con-duct at the premises of the other named employers, I shall only discuss such conductat this locationAt all times material here, Goodyear's employees at Gadsden havebeen represented exclusively by, and covered by a collective-bargaining agreementwith, Rubber Workers Local 12, CIO.36)028-56-vol 1124 36DECISIONS OF NATIONAL LABOR RELATIONS BOARDA. Description of premisesBowman's Gadsden premises consist of a terminal, office headquarters, garage, andparking lot, these premises occupy about 7 acres at Tenth Street and Strand Avenue.Strand Avenue is a block away from the Anniston-Gadsden Highway and becomes adead end in the vicinity of the Bowman premisesBowman employs 65 drivers atitsGadsden terminal and these drivers report at this terminal when they originateand complete their runs, city drivers do this several times daily, and over-the-roaddrivers similarly report several times weekly.The Goodyear premises in Gadsden are entirely enclosed by a wire fence, oneportion of which borders on the north side of Sixth Avenue which is a main thorough-fare.It was on a public sidewalk along the fence on Sixth Avenue that the picketingin question occurred, and Appendix A of this report contains a diagram of theGoodyear premises under consideration.On this diagram is shown Goodyear's onlydrive-in entrance to the plant; this entrance is used by all motor traffic entering andleaving the premises, including the trucks of Bowman and other carriers, and alsoby Goodyear employees who drive to work and by some employees on foot.Eastof the drive-in entrance, and separated from such entrance by a sidewalk leadinginto the premises, is a guardhouse which also appears on the diagram; employeesof Goodyear's tube plant enter the premises through the guardhouse.Approximately150 feet west of the guardhouse is a railroad entrance, shown on the diagram, whichisused exclusively by L & N in switching railroad cars to and from the plant, onthese occasions a railroad crewman locks and unlocks the gate at this entrance.Themain entrance to the plant is approximately 225 feet west of the railroad entrance;the gate at this main entrance is open only at shift changes to permit employees toenter and leave the premises.The drive-in entrance leads to Goodyear's loading platforms-also shown on thediagram-1 of which is east and 2 are west of the drive-in gate. The platformeast of the drive-in entrance is 300 feet from the Sixth Avenue fence; the platformbetween the drive-in entrance and the main gate and the platform west of the mainentrance are approximately 225 feet from the Sixth Avenue fence.There are nobuilding obstructions between the fence and the mentioned loading platforms, andtrucks at these platforms are visible from the fence.B. Picketing at GoodyearAs stated earlier, the Union picketed at the Goodyear premises from May 21, 1954,until the district court enjoined such activity in June 1954.There was usually 1picket and never more than 2 pickets at Goodyear, and they engaged in such activityonly at times that Bowman's trucks had entered the drive-in gate and were at theaforementioned loading docks.The pickets patrolled at such times on the sidewalkalong the Sixth Avenue fence, generally walking from the eastern side of the drive-inentrance and crossing the L & N tracks at the railroad entrance to the eastern sideof the main entrance; they were constantly on the move and, while so engaged fromMay 21 until May 25, they bore picket signs stating "Bowman Transportation Co.unfair to Teamsters L. U 612, AFL"; from May 25 until such picketing was enjoinedthe picket signs stated "Bowman Transportation Co.onlyunfair to Teamsters L. U.612, AFL "From the very outset of picketing at Goodyear, the Union instructed its pickets toinsist that all employees of employers, including all trucking concerns other thanBowman, should enter the Goodyear premises and perform their duties at Goodyear.On the first morning of such picketing some drivers of other carriers asked a picketif they should enter, to which the picket replied "thatisupto you," whereuponthey did not enter; and also that first morning one of the L & N train crews didnot take their train through the railroad gate while pickets were present.The Union,upon hearing of these incidents, immediately renewed its instructions that picketsinsist that all employees, other than Bowman's, were to enter the Goodyear premises.Joseph Long is superintendent of Goodyear's service division, including responsibilityformaintaining records of all deliveries and shipments.Long testified that sinceIp.m. on the first day of picketing at Goodyear, no trucking and L & N employeeshave refused or otherwise failed to perform their duties at Goodyear, and the recordturther shows that no Goodyear employees have at any time material here refusedor otherwise failed to perform their duties-all despite the presence of pickets attimes that Bowman trucks were on the premises.The Union similarly picketed at the premises of Goodyear Decatur Mills inDecatur, Alabama, while Bowman trucks were making deliveries or pickups at suchpremises.Bowman does not have a terminal or other permanent facilities in LOCAL 612,INTERNATIONAL BROTHERHOOD OF TEAMSTERS 37Decatur,which according to stipulation of the parties is approximately 90 milesfrom Gadsden.C.Resolution of the issuesIt is well established,as all parties apparently agree here,that a union may, insupport of a lawful labor dispute,picket the struck employer at a situs of the dispute.Within the terminology in this field,picketing at a situs of a dispute is called primaryand is not deemed to be banned by the Act,whereas picketing of other employers'employees beyond such situs is called secondary and is prohibited.'So-calledcommon situs situations exist where a situs of a labor dispute with one employer,called the primary employer, overlaps or coincides with the premises of a neutralor so-called secondary employer.Where premises of a neutral employer thusharbor a situs of a primary dispute, picketing activity is not unlawful because of in-,cidental effects on a neutral employer and his employees,rather, common situs picket-ing is unlawful under established doctrine only where it exceeds the criteria setforth inMoore Dry Dock Company,92 NLRB 547, 549, which principles havebeen specifically approved by the Second Circuit Court of Appeals inN. L. R. B. v.Service Trade Chauffeurs,Salesmen c1 Helpers Local 145, etc.,191 F. 2d 65, andby the Seventh Circuit Court of Appeals inN. L.R. B. v. Chauffeurs,Teamsters,Warehousemen&Helpers Local Union No. 135,IBTCWHA, AFL,212 F. 2d 216,219 2 The conditions laid down in theMoore Dry Dockcase which common situspicketing must meet in order to be considered as permissible primary`conduct areas follows:(a)The picketing is strictly limited to times when thesitesof dispute is locatedon the secondary employer's premises;(b) at the time of the picketing theprimary employer is engaged in its normal business at thesitus,(c) the picketingis limited to places reasonably close to the location of thesitus;and (d) thepicketing discloses clearly that the dispute is with the primary employer.Claiming that the situs of Respondent'sdisputewith Bowman is solely atBowman's terminal in Gadsden,theGeneral Counsel urges that picketing ofBowman's trucks at the premises of other employers was necessarily secondaryand not common situs action.In this connection the General Counsel cites theBoard's recentWashington Coca Colacase3as affirming Board decisions in theSchultz4andMoore Dry Dockcases,which, in the General Counsel's view, standfor the proposition that "picketing of the primary employer's trucks or ships (herethe trucks of Bowman)at or in the vicinity of the premises of the secondary em-ployer is permissible at allonlyif the primary employer has no regular place ofhis own in the area where he can be picketed without the direct involvement ofemployees of other employers (General Counsel'sBrief, p. 6).The Respondentrejects the interpretation which the General Counsel would place on these Boarddecisions,instead, the Respondent cites these same cases as supporting the proprietyof Respondent's conduct under discussion here.In theSchultzcase(decidedDecember 9, 1949),Local 807, located in NewYork City,was engaged in a labor dispute with a trucking concern, Schultz.Schultzhad a dispatchers'office in NewYork Cityand a terminal in New Jersey; it hadno terminal in New York City. Local 807 picketed Schultz' trucks in New YorkCity while such trucks were on a public street adjacent to the premises of a neutralemployer for whom Schultz was performing delivery service at the time.Holdingthat the trucks constituted a situs of the Union's labor dispute with Schultz andthat the picketing of Shultz' trucks at the premises of the neutral employees wasprimary and therefore protected,the Board stated,inter alia(87 NLRB 502, p. 506) :In this case the primary employer's only geographical premises are a ter-minal in New Jersey, removed from all contact with its customers and con-signees, and a dispatcher'soffice inNew York City.But the business withwhich we are concerned is not confined to these specific localities.Here afleet of commercial trucks, transporting products over a wide area in NewIAlL R Bv Denver Rldq C Construction Trades Council,et at ,341 U S675, 685-688 ,International Rice 3lillvuq Co , Inc, et atv N L RB , 341 U. S 665, 671 , NL R Bv Service TradeChauffeurs,Salesmen&Helpers Local 11115,etc ,191 F 2d 65,67 (C A. 2) ;Columbia-Southern Chemical Coiporation,110 NLRB 2062 See also,Stover Steel Service,108 NLRB 1575,Painting and Decorating Contractorsof America,etc.,109 NLRB 1163.3Washington Coca Cola Bottling Works, Inc,107 NLRB 299.4 Schultz Refrigerated Service, Inc.,87 NLRB '502 38DECISIONS OF NATIONAL LABOR RELATIONS BOARDYork City, are the necessary instruments of the primary employer's operations.Clearly, therefore, in view of the roving nature of its business, the only effectivemeans of bringing direct pressure on Schultz was the type of picketing engagedin by the Respondent. It would have been pointless, indeed, of the Respondentto establish a picket line at the New Jersey terminal and yet allow Schultzto carry on its extensive business activities in New York City, unhampered bytheRespondent's protesting voice at the very scene of their labor dispute.Section 8 (b) (4) (A) does not, in our opinion, require that the Respondentlimit its appeal to the public in so drastic a manner.TheSterlingcase,5 decided June 10, 1950, involved a dispute between a NewYork City local union (Local 807) and a Massachusetts trucking concern, Sterling,Sterling performed delivery services, but had no terminal, in New York.Local 807picketed the entrances at which Sterling trucks entered the premises of a neutralemployer to whom Sterling made deliveries in New York CityAffirming, bydistinguishing, itsSchultzdecision and stating that picketing at the entrance-wayof the neutral employer would otherwise have been proper, the Board neverthelessfound that Local 807 had engaged in unlawful conduct because Local 807 hadpicketed at the neutral employer's premises when the Sterling trucks were not atsuch premisesThe aforementionedMoore Dry Dock Companycase (92 NLRB 547, decidedDecember 8, 1950) involved a dispute between a union and a foreign shippingcorporation, Samsoc, as to the crew of one of Samsoc's ships.This ship was tiedup at a California dock of a neutral shipyard, Samsoc not having its own dock inthe United States, and employees of the neutral shipyard were converting the shipat the same time that the ship's crew was engaged aboard ship in preparing fordeparture.The Board held that the struck ship was a sites of the dispute andthat, subject to the aforementioned conditions for lawful common situs picketingwhich the Board spelled out in this case, the union was no less permitted to picketthe struck ship at a neutral employer's premises than at separate premises of theship's owner, as long as the ship's crew was engaged aboard the ship in normalduties at the time of such picketingHowland Dry Goods Company,85 NLRB 103 (August 31, 1949), involved alabor dispute between a labor organization and a motor carrier concern.The carrierhad a garage and place of business in Bridgeport, Connecticut, and it performedpickup and delivery service for various department stores in BridgeportIn con-nection with its dispute with the carrier, the union picketed the carrier's premisesand also picketed at the Bridgeport premises of the department stores who wereneutrals to the disputeThe Board found a violation of Section 8 (b) (4) againstthe union, and it brought enforcement proceedings of its Order before the SecondCircuit Court of Appeals.The Board had meanwhile issued itsMoore Dry Dockdecision and the court inSeiviceTradedeclared that the aforestated common situsprinciples evolved by the Board inMoore Dry Dockwere a "sound interpretationof the Act" in "roving situs" situations.The court further stated (191 F. 2d 65,67-68).The trouble lies in determining what is "incidental" and "primary" in a caselike this where the primary employer's business, travelling about on wheels,rolls up to the secondary employer's door or onto his premisesTo hold that,in such circumstances, the union may not there picket the primary employerin any way because the secondary employer might thereby be injured wouldbe virtually to deprive the union of a powerful weapon which Congress meantto preserve.Because the Board decision inSeivice Tradeantedated the Board'sMoore DryDockdecision, the court remanded certain portions ofService Tradefor considera-tion by the Board in the light of theMoore Dry Dockprinciples.The Boardthereupon found that the union inService Tradedid not satisfy theMoore DryDockcriteria and the court thereafter enforced the Board's supplemental decisionin the matter (199 F. 2d 709, enfg. 97 NLRB 123).We reach, now, theWashington Coca Colacase (107 NLRB 299, decided De-cember 10, 1953) which involved a dispute between Teamsters Local No 67 andWashington Coca Cola Bottling Works, Inc.Coca-Cola operates a manufacturingand bottling plant in Washington, D. C , and it has driver-salesmen who sell and de-liver the soft drink to Washington retaileis and who also service soda dispensingmachines which are located on the premises of these ietailers.The Board's decision5Sterling Beverages, lac,90 NLRB 401. LOCAL 612, INTERNATIONAL BROTHERHOOD OF TEAMSTERS 39inCoca Colashows, among other things, that Local No. 67 picketed at the premisesof such retailers even while Coca-Cola trucks and their drivers were not at the retailpremises; that large numbers of pickets engaged in such activity at the same time andat the same stores; and that during the course of such conduct some pickets clearlyindicated to drivers of other supplier-concerns of the retailers that the drivers of theseother suppliers should not cross the picket line at the retailers' premisesLocal No. 67 advanced, as a defense to certain portions of the allegedly unlawfulconduct inWashington Coca Cola,the line of authority based upon theSchultzandMoore Dry DockcasesThe Board held that these cases were not apposite to theCoca Colasituation, and in that connection the Board stated, in part, as follows (107NLRB 299).Unlike the instant proceeding, theSchultzcase involved picketing of trucks be-longing to a company engaged in the transportation business which had nopermanent establishment where the trucks could be picketed within the Stateinwhich the labor dispute arose.Similarly in theMoore Drydockcase theowners of the ship, which was the situs of the picketing union's dispute with theshipowners, had no permanent berth where the union could publicize the factsconcerning its dispute with the shipowners.Here, the Coca-Cola plant, whichthe drivers enter and leave at least 4 times each day, is located in downtownWashington and was picketed by the Respondent Union from the first day of thestrikeThe Board declared in theCoca Colacase that it had "no difficulty in concluding onthe entire record that the object of [Local 67's] picketing activity was to sever thebusiness relationship between Coca-Cola and its customers and between those custom-ers and their suppliers"(ibid ).The Order thereupon issued by the Board is nowpending enforcement and review proceedings befoie the Circuit Court of Appeals inthe District of ColumbiaThe General Counsel urges here that all picketing at the premises of employersother than Bowman is unlawful under theWashington Coca Coladecision, becauseRespondent Union had a place to picket and indeed did picket at Bowman's terminalinGadsden.The CocaColacase, standing alone, might be persuasive authority forthat position in the present case, but that decision must be read together with theSchultz, Sterling Beverage, Service Trades,andMooie Dry Dockdecisions, par-ticularly as the Board made perfectly clear in itsCoca Coladecision that it was notreversing or even passing upon those earlier authoritiesUnder the aforementioneddecisions, and betoreWashington Coca Colawas issued, I would not have considereda striking union to be barred from picketing the trucks of a struck primary employerat the premises of a neutral employer merely because the struck employer has apermanent establishment in the same State as the neutral employer.True, in theSchultz, Sterling,andMoore Dry Dockcases, the primary employer did not havesuch establishments in the same States where the neutral employers were located, 6but inService Tradesthe primary employer did have a permanent establishment inBridgeport, and the court in that case nevertheless declared, as set forth above, thatwithin the limitations explicated by the Board inMooie Dry Dock,Congress meantto preserve the right of a union to picket a primary employer at the premises of aneutral employer where the "primary employer's business, travelling about on wheels,rolls up to the secondary employer's door or onto his premises."The doctrine of theSchultz,Moore Dry Dock,andService Tradecases is neces-sarily unaffected by theWashington Coca Colacase because the Board itself statedin itsCoca Coladecision that such cases were inapposite in that proceeding?Bothlines of authority must be reconciled, therefore; and in order to determine whethertheWashington Coca Colasitus limitation applies to the present case it accordinglybecomes necessary to ascertain what basic distinction exists betweenCoca Colaand the principle ofService Tradeand the otherSchultztype of cases. It is recalledthatSchultz, Sterling,Moore Dry Dock,andService Tradeall involved primaryemployers who, like Bowman in the present case, were engaged in the transportationindustry as such; indeed, the roving nature of that business was the critical decisionalfactor in those cases. InWashington Coca Cola,on the other hand, the GeneralCounsel had urged before the Board that "Coca-Cola is not engaged in the trans-portation business, so that its trucks, which are only auxiliary to its manufacturing"This was notcompletelyso inSchultz,for theprimary employer did have a dis-liatcher's office in New Sri k CityT See,in thisconnection,Getreu v. Track DriversctHelpersUnion (NationalTruckingCompany),July 8, 1954 (D C , No Ga ), 34 LRRli 2621, 262. 40DECISIONSOF NATIONALLABOR RELATIONS BOARDoperations, arenotthe `necessaryor main instruments'of its operations," 8 and theGeneral Counsel thereupon contended inWashington Coca Colathat theSchultz,Service Tradeline of cases, involving the transportation industry, were inapplicablefor such industry reason, among others.The Board apparently accepted this in-dustry distinction in deciding theWashington Coca Colacase,as appearsfrom theexcerpt from that decision set forth above.Whatever reasons there may be in theWashington Coca Colacase for distinguishing between the transportation industryand a businessconsistingof both manufacturing and transportation, I am satisfiedthat by not overruling theSchultz, Service Tradecases the Board, in effect, accord-inglymade theCoca Colalimitation inapplicable to the transportation industry.I therefore conclude in accordance with theSchultz,Moore Dry Dock, Sterling,andService Tradescases that where a struck primary employer is engaged in the trans-portation industry, and providing that a union otherwise complies with theMooreDry Dockcriteria, Section 8 (b) (4) (A) of the Act does not prohibit such unionfrom picketing the trucks of the primary employer at the premises of a neutral em-ployer, even though the primary employer has a separate establishment in the Stateor within the same city where the neutral or secondary employer is located.I have thus decided that Bowman's trucks, while engaged withBowman employeesin Bowman's normal operations at Goodyear, constitutea situs ofRespondent Union'sdisputewith Bowman and that Respondent could, accordingly, lawfully picketthese trucks at the Goodyear premises.There remains to be decided, therefore,whether Respondent Union's picketing at Goodyear otherwise satisfied theMooreDry Dockcriteria set forth above.Impingingon this question is the portion of thecomplaint which alleges, in effect, that Respondent also violated Section 8 (b) (4)(A) of the Act because in the course of their picketing at the Goodyearpremises,theUnion's pickets also patrolled the railroadentranceat the Sixth Avenue fencewhich was used by L & N trainmen. One switching operation was interrupted as aconsequence of the picketing herein question;this occurred during the first morn-ing'spicketing and was immediately and effectively remedied by Union.Apartfrom other considerations, however, it would seem under Board-establishedprinciplesthat L & N is not an employer withinthe meaningof the Act and that any allegedimpact on its operations with Goodyear is beyond the scope of the Act. In theInternational RiceMillingcase, 84 NLRB 360, the Board held that, by reason ofSection 2 (2) and (3) of the Act, Section 8 (b) (4) (A) of the Act does not applyto inducement or encouragement of railroad employeesto engagein conduct other-wise unlawful under such Section.The Fifth Circuit Court of Appeals reversedthe Board on that issue (183 F. 2d 21, 24-26); and the Board filed apetition forcertiorari in that same proceeding, but not as to thatissue(314 U. S. 665). There-after, inSprys Electric Company,104 NLRB 1128, the Board reconsidered theanalogous exclusion of Governmentagenciesand instrumentalities and their em-ployees under Section 2 (2) and (3) of the Act and expressly declined to followthe Fifth Circuit Court's views on the matter.Even thoughthe instant case iswithin geographical jurisdiction of the Fifth Circuit Court, I am required to followthe Board's holdings in theInternational Rice MillingandSprys Electriccases.Thefact that the picketing crossed the L & N tracks at the railroad gate is therefore ir-relevant in this case.The General Counsel finally urges that, even assuming the Union's right to picketBowman's trucks at Goodyear, the Union was prohibited from picketing outside theSixth Avenue fence until it first requested and was denied permission by Goodyear topicket Bowman's trucks inside the Goodyear premisesThe satisfaction of such con-dition, according to the General Counsel, is prescribed by theMoore Dry Dockrequirement that "picketing is limited to places reasonably close to the location ofthe situs" (92 NLRB 547, p. 549). In this connection the General Counsel cites theRichfield Oilcase 9 which in turn refers to theMoore Dry Dockcase where, in itsdiscussion of the facts, the Board mentioned that such permission had been requestedand denied (92 NLRB 547, p. 550). Granting the relevancy of such circumstance,it is but one factor to be evaluated together with all other circumstances in a case;for I do not interpret either theMoore Dry DockorRichfield Oilcases as turningon that factor alone.The facts, in review, are that the Union picketed at Goodyear only while Bowman'strucks and employees were engaged in their normal operations at the Goodyear6 Brief in support of the Genera] Counsel's exceptions (November 23, 1953), p. 17 ;Brief on behalf of the General Counsel (August 21, 1953), p ]8DRichfield Oil Corporation,95 NLRB 1191, 1193 See also,Columbsa-Southern Chem,-cal Corporation,110 NLRB 206. LOCAL 612, INTERNATIONALBROTHERHOOD OF TEAMSTERS 41premises;that there was no mass picketing, that the Union instructed its picketsthat all employees of employers other than Bowman were to enter the Goodyearpremises and to perform their duties at Goodyear despite the presence of pickets; that,upon hearing of noncompliance with such instructions during the first morning'spicketing, the Union immediately and effectively renewed its instructions that picketswere to insist that all employees of neutral employers enter the premises, and that,apart from isolated and unauthorized events on the first morning's picketing, 10there has been no disruption of Goodyear's operations.Thus the Union clearlyidentified Bowman as the sole object of its picketing. In the circumstances presented,I conclude that the Union has in all respects satisfied theMoore Dry Dockobjectiveof limiting the impact of primary action on secondary employees at a common situsinsofar asisreasonably consistent with a union's right to picket a primary em-ployer. 11 I would, moreover, reach a similar conclusion upon the instant facts evenwere L & N to be deemed an employer within the meaning of the Act.I conclude, therefore, that Respondent Union has not violated Section 8 (b) (4)(A) and (B) of the Act, and I shall accordingly recommend that the complaint bedismissedin its entirety.[Recommendationsomitted from publication.]APPENDIX ARailroadplatform-*L[*LP*x-X-X-X-X-Sixth Ave.-X-X-IIeTMain EntranceNAL,P -- Loading platformRailroadEntrancelGuard house..x-X-X-kDrive-inEntrance10See Jay-K Independent Lumber Corp.,108 NLRB 1323n By insisting that employees of secondary employers enter the plant, the Union dideven more than is normally required by the obligation to indicate that its disagreementwas only with Borman CfStover Steel Service,108 NLRB 1575MassachusettsMohair Plush CompanyandTextileWorkersUnion of America,CIO, Petitioner.Case No.1-RC-381k9.April5,1955DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Thomas E. McDonald,.112 NLRB No. 5.